DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                         Response to election
	
An election was made without traverse to prosecute the invention of specie I, claims 1-12. 
 
Therefore, claims 13-20 are withdrawn from further consideration by the examiner as being 

drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stabilizing an isolation signal at an intermediate node and the intermediate node being directly coupled to the division capacitor and the isolation signal being characterized by a second voltage recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shacter (Fig. 2) in view of Peterson (Fig. 1).
Regarding claim 1, Shacter (Fig. 2) discloses an amplifier circuit comprising a first primary capacitor (C1), a division capacitor (C2) coupled to the first primary capacitor (C1) and a ground terminal (ground), a latch (C3, SW3, SW4, SW5) configured to generate a latched signal (the signal coming out of the SW5) by stabilizing an isolation signal (Vx) at an intermediate node (N202) and the intermediate node (N202) being directly coupled to the division capacitor (C2) and the isolation signal (Vx) being characterized by a second voltage, and an amplifier (AMP1) coupled to the latch (C3, SW3, SW4, SW5) and configured to amplify the latched signal (the signal coming out of the SW5).  As described above, Shacter (Fig. 2) discloses all the limitations in claim 1 except for that input buffer configured for receiving an input voltage and the input buffer being positioned on a first die and the second voltage level being lower than the first voltage level. Peterson (Fig. 1) discloses an electronic device comprising an input buffer (104) configured for receiving an input voltage (the input signal of 104) and the input buffer (104) being positioned on a first die (the area where the input buffer 104 being mounted on). Therefore, it 
Regarding claim 2, wherein the input buffer (104) is further configured for filtering the input signal (the input signal of 104).
Regarding claim 3, further comprising a second primary capacitor (C3) configured in series relative to the first primary capacitor (C1).
Regarding claim 4, wherein the second primary capacitor (C3) is positioned on a second die (104).
Regarding claim 5, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain current level for the leakage current, and the certain voltage millisecond level for the first primary capacitor, since they are based on the routine experimentation to obtain the optimum operating parameters. 
 Regarding claim 6, wherein the first primary capacitor (C1) is positioned on the first die (102).
Regarding claim 7, it is well known to those of ordinary skill in the art to integrate a semiconductor device in order to form a small sized integrated Circuit.   Therefore, it would have been obvious to have integrated the first primary capacitor positioned on the first die and second die of the reference (Shacter) because such a modification would have advantageously produced a small size integrated circuit amplifier.   As a consequence of forming the integrated circuit with the particular dies, such dies are well known in the art as obvious design choice.

Regarding claim 9, wherein the latch (C3, SW3, SW4, SW5) comprises a flipping voltage (the voltage present on the right terminal of SW5 when the switch SW5 is closed).
Regarding claim 10, wherein the amplifier (AMP1) generates an output signal (V RAMP) based on the latched signal (the signal coming out of the SW5), and the output signal (V RAMP) being characterized by a third voltage. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain voltage values for the first and third voltages, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 11, further comprising a common mode branch (the connection between the node N200 to the lower terminal of the capacitor Co) which is coupled to the division capacitor (C2).
Regarding claim 12, wherein the common mode branch (the connection between the node N200 to the lower terminal of the capacitor Co) comprises an auxiliary capacitor (Co).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2656